Citation Nr: 1146600	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  09-09 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas



THE ISSUE

Entitlement to an increased evaluation for herniated nucleus pulposus at L-5, currently evaluated as 20 percent disabling.  


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of the case was subsequently transferred to the RO in Wichita, Kansas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required. 


REMAND

The Veteran was scheduled for a hearing before the Board at his local RO in January 2011.  The Veteran did not appear for the hearing, and his file was subsequently transferred to the Board for adjudication.  Thereafter, the RO notified the Board that the Veteran contacted the RO, via the VA's Inquiry Routing & Information System (IRIS), on the morning of his hearing to report that he was sick with the flu and would be unable to attend his hearing scheduled for that day.  He also requested that his hearing be rescheduled.  The IRIS note was forwarded to the Board and has been associated with the claims file.  

The Board may reschedule a veteran's hearing if it is determined that good cause has been demonstrated for failure to report for a hearing and/or request for rescheduling.  38 C.F.R. § 20.704 (2011).  In light of the foregoing discussion, the Board finds that good cause has been shown for the Veteran's failure to report for his January 2011 hearing.  Consequently, the case must be remanded so that he can be scheduled for his requested hearing.  See 38 C.F.R. §§ 20.703, 20.704 (2011).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a personal hearing with a Veterans Law Judge of the Board at his local RO.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


